                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            JONESBORO DIVISION

MONTRELL HILLARD                                                               PLAINTIFF

V.                          CASE NO. 3:19-CV-209-BSM-BD

BECKY HITTS, et al.                                                        DEFENDANTS

                                         ORDER

       Montrell Hillard, a pre-trial detainee at the Poinsett County Detention Center

(Detention Center), filed this civil rights lawsuit on behalf of himself, Chaddrick Clark,

and Ronnie Nixon. (Docket entry #2) Each Plaintiff will pursue his claims in a separate

lawsuit.

       In his complaint, Mr. Hillard generally complains about the conditions at the

Detention Center. He has not specifically stated what unconstitutional conditions he has

been exposed to and what injuries he has suffered as a result of those conditions. Mr.

Hillard must file an amended complaint setting out his claims. He may not raise claims

on behalf of other inmates; rather, he must include only those claims related to his

conditions of confinement. Mr. Hillard must specifically state what injuries he has

sustained as a result of unconstitutional conditions and name the Defendants who knew

of the alleged unconstitutional conditions.

       Mr. Hillard has thirty days to file his amended complaint. His failure to comply

with this Court’s order could result in the dismissal of his claims, without prejudice.

Local Rule 5.5.
IT IS SO ORDERED, this 5th day of August, 2019.


                               _____________________________________
                               UNITED STATES MAGISTRATE JUDGE




                                 2
